      Case: 1:19-cv-01277 Document #: 1 Filed: 02/20/19 Page 1 of 12 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 INTELLIGENT MEDICAL OBJECTS,                     )
 INC.,                                            )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )    Case No. ________________
                                                  )
 BABY PENGUIN LLC                                 )
                                                  )
        Defendants.                               )
                                                  )
                                                  )

                                          COMPLAINT

       Plaintiff, Intelligent Medical Objects, Inc. (“IMO”), by its attorneys, brings this

Complaint against Defendant Baby Penguin LLC (“Defendant” or “Baby Penguin”), for

injunctive relief, damages, and attorney’s fees. Plaintiff alleges as follows:

                                     NATURE OF ACTION

       IMO brings this action to protect one of its most valuable assets, namely, the goodwill

and consumer recognition associated with its IMO trademark, which IMO has used since 1997.

Without IMO’s authorization or consent, Baby Penguin has used the name and mark IMO in

connection with confusingly similar goods and services, creating actual confusion in the

marketplace, whereby members of the public are likely to believe incorrectly that Baby

Penguin’s goods and services are authorized by, sponsored by or affiliated with IMO and its

IMO trademark.

                                            PARTIES

       1.      Plaintiff IMO is a Delaware corporation with its principal place of business at 60

Revere Drive, Suite 400, Northbrook, Illinois 60062.



                                                 1
      Case: 1:19-cv-01277 Document #: 1 Filed: 02/20/19 Page 2 of 12 PageID #:2



       2.      Defendant Baby Penguin is a Delaware limited liability corporation located at 555

Bryant Street #819, Palo Alto, California.

                                JURISDICTION AND VENUE

       3.      This is an action for infringement of a federally registered trademark in violation

of Section 32(1) of the Lanham Act (15 U.S.C. § 1114(1)), unfair competition and false

designation of origin under Section 43(a) of the Lanham Act (15 U.S.C. § 1125(a)), cancellation

of a federally registered trademark under Section 37 of the Lanham Act (15 U.S.C. § 1119),

cybersquatting in violation of the Anti-Cybersquatting Consumer Protection Act, Section 43(d)

of the Lanham Act (15 U.S.C. § 1125(d)), and trademark infringement and unfair competition

under Illinois common law.

       4.      This Court has jurisdiction over this subject matter pursuant to 28 U.S.C. §§ 1331

and 1338 because this case arises under the Lanham Act, 15 U.S.C. §§ 1051, et seq. This Court

also has supplemental jurisdiction over this action pursuant to 28 U.S.C. § 1367.

       5.      Venue is proper pursuant to 15 U.S.C. § 1121, and 28 U.S.C. §§ 1391(b) and (c).

                                 FACTUAL BACKGROUND

       6.      Founded in 1994, IMO specializes in developing, managing and licensing medical

vocabularies for medical record systems. IMO’s clinical interface terminology helps map

diagnostic terminologies to medical concepts and billing codes. IMO’s medical vocabularies are

regularly updated to maintain current mappings to standardized vocabularies and codes. IMO’s

product suite provides one of the most complete sets of mappings of medical vocabularies in the

world. As a result, IMO’s products have been licensed by and incorporated into many of the

leading medical record systems in the United States.

       7.      Since at least as early as December 31, 1997, long prior to the acts of Defendant




                                                 2
       Case: 1:19-cv-01277 Document #: 1 Filed: 02/20/19 Page 3 of 12 PageID #:3



complained of herein, IMO has engaged in offering computer software for use in the healthcare

industry and related computer software design services nationwide under the IMO name and

trademark (the “IMO Marks”).

        8.    IMO owns the following valid and subsisting trademark registrations on the

Principal Register of the United States Patent and Trademark Office (“PTO”), which provide

constructive notice of IMO’s ownership thereof, 15 U.S.C. § 1072, and which IMO uses

throughout the United States in connection with healthcare software and services:

 MARK                  REG. NO.      REG. DATE          GOODS AND SERVICES
 IMO                   2453920       May 22, 2001       IC 09: computer software for managing
                                                        medical treatment for patients and in
                                                        maintaining medical records; and
                                                        interactive electronic publications,
                                                        namely, electronically-enhanced text
                                                        books featuring information on disease
                                                        and medical education recorded on
                                                        CD-ROMs

                                                        IC 42: computer consulting and
                                                        software design services in the fields of
                                                        medical education, medical treatment
                                                        and medical record management
 IMO                   4310653       March 26, 2013     IC 09: computer servers




 IMO                   4310654       March 26, 2013     IC 09: computer servers




                                               3
      Case: 1:19-cv-01277 Document #: 1 Filed: 02/20/19 Page 4 of 12 PageID #:4



 MARK                   REG. NO.      REG. DATE           GOODS AND SERVICES
 IMO ANYWHERE           4593802       March 11, 2014      IC 09: computer hardware and software
                                                          for use in maintaining electronic
                                                          medical records and managing medical
                                                          treatment for patients

                                                          IC 42: computer consulting and
                                                          software design services in the fields of
                                                          medical education, medical treatment
                                                          and medical record management

       9.      Registration No. 2,453,920 is incontestable in accordance with 15 U.S.C. § 1065,

and is “conclusive evidence of the validity of the registered mark and of the registration of the

mark, of the registrant’s ownership of the mark, and of the registrant’s exclusive right to use the

registered mark in commerce” in accordance with 15 U.S.C. § 1115(b).

       10.     IMO also uses many common law IMO Marks, including IMO Vocabulary Portal,

IMO Problem IT, IMO Terminology, IMO Medical Necessity, IMO Procedure IT, IMO

PlugITIn, and IMO Medication IT.

       11.     IMO registered the <e-imo.com> domain name on March 21, 2000, long prior to

Defendant’s use of “IMO” trademarks and Defendant’s domain names discussed below. Since

that time, IMO has registered dozens of domain names incorporating its IMO Marks.

       12.     IMO has sold millions of dollars worth of software and services, and has spent

substantial sums in advertising its products and services under the IMO Mark.

       13.     As a result of such extensive sales and advertising, the IMO Mark has become

well and favorably known in the United States, and represents valuable goodwill owned by IMO.

       14.     The IMO products and services facilitate the transmission of data from medical

professionals through medical records systems and clinical billing systems. The exchange of

data and information via the Internet is critical to IMO’s products and services.

       15.     IMO provides online and telephone service desk support for users of its products


                                                 4
      Case: 1:19-cv-01277 Document #: 1 Filed: 02/20/19 Page 5 of 12 PageID #:5



and services through internal and outside service provides at substantial expense to IMO.

                                  Defendant’s Infringing Activities

       16.     Baby Penguin offers computer application products and services for the

transmission of data and information via the Internet under the “IMO” and “IMO.IM” names and

marks (the “Infringing Marks”).

       17.     On or about June 15, 2018, Baby Penguin acquired trademark rights and related

trademark registrations for the mark IMO from PageBites, Inc. (“PageBites”). The IMO

registrations acquired by Baby Penguin from PageBites are set forth in Exhibit A hereto

(“Defendant’s Registrations”).

       18.     The use and registration of IMO by Baby Penguin and PageBites is long

subsequent to IMO’s first use and registration of its IMO trademark.

       19.     Recently, Baby Penguin has dramatically expanded the nature and extent of its

use of IMO for computer software and services, providing and selling its IMO software

application throughout the United States and abroad.

       20.     Defendant operates websites at the domain names <imo.im> and <imoapp.com>

(“the Infringing Domain Names”), where it advertises its IMO software application.

       21.     Defendant fails to provide telephone contact information for service desk support

for its software application on its websites or otherwise, and fails to provide its customers with

any other adequate means to obtain support.

       22.     Defendant’s IMO trademark is identical and confusingly similar to the IMO’s

IMO trademark and are used in connection with similar goods and services in a manner that is

likely to cause and has caused confusion, mistake or deception as to the source, sponsorship,

affiliation or endorsement with IMO and its IMO trademarks, including but not limited to




                                                 5
      Case: 1:19-cv-01277 Document #: 1 Filed: 02/20/19 Page 6 of 12 PageID #:6



confusion as to IMO service desk support.

       23.     Recently, and as a result of Baby Penguin’s expanded use of the IMO trademark

and domain names, Plaintiff IMO’s service desk has received and continues to receive large

numbers of service requests and complaints relating to Baby Penguin’s IMO software

application. Handling the dramatic increase in volume of service requests resulting from Baby

Penguin’s use of IMO, and its failure to provide adequate service desk support for its own

customers, has caused IMO to incur substantial added cost for maintaining service desk support

for its customers.

       24.     IMO has asked Baby Penguin to adopt adequate measures to avoid confusion

between their respective uses of IMO, but Baby Penguin has refused.

       25.     Defendants’ activities are without the consent of IMO.

                                      COUNT I
                        FEDERAL TRADEMARK INFRINGEMENT
                                  (15 U.S.C. § 1114)

       26.     IMO realleges and incorporates herein by reference the allegations set forth in

Paragraphs 1 through 25.

       27.     Defendant had constructive knowledge and actual knowledge of IMO’s

ownership of rights in its federally registered IMO Marks prior to its unauthorized use of the

Infringing Marks, which are confusingly similar to IMO’s Marks pursuant to 15 U.S.C. § 1072.

       28.     IMO has not consented or authorized Defendant’s use of the Infringing Marks.

       29.     Defendant’s use of the Infringing Marks is likely to cause confusion, mistake or

deception as to the affiliation, connection or association of Defendants with IMO in violation of

15 U.S.C. §§ 1114 and 1125.

       30.     Defendant’s use of the IMO Marks constitutes infringement of a registered




                                                6
      Case: 1:19-cv-01277 Document #: 1 Filed: 02/20/19 Page 7 of 12 PageID #:7



trademark in violation of Section 32 of the Lanham Act (15 U.S.C. § 1114(1)).

       31.     The intentional nature of the aforementioned acts renders this an exceptional case

under 15 U.S.C. § 1117(a).

       32.     As a result of Defendant’s aforesaid conduct, IMO has suffered substantial

damage and irreparable harm constituting an injury for which IMO has no adequate remedy at

law. IMO will continue to suffer irreparable harm unless this Court enjoins Defendant’s

conduct.

                                   COUNT II
             UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                              (15 U.S.C. § 1125(a))

       33.     IMO realleges and incorporates herein by reference the allegations set forth in

Paragraphs 1 through 32.

       34.     Defendant has deliberately and willfully used the IMO Marks in a manner that

causes consumer confusion as to the origin and sponsorship of Defendant’s goods and services.

       35.     Defendant’s unauthorized and tortious conduct has also deprived and will

continue to deprive IMO of the ability to control the consumer perception of its goods and

services marketed under its IMO Marks, placing the valuable reputation and goodwill of IMO in

the hands of Defendant, over whom IMO has no control.

       36.     Defendant’s conduct is likely to cause confusion, mistake or deception as to the

affiliation, connection or association of Defendant with IMO, and as to the origin, sponsorship or

approval of Defendant and its goods and services, and constitutes unfair competition and false

designation of origin in violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125(a)(1).

       37.     The intentional nature of the aforementioned acts renders this an exceptional case

under 15 U.S.C. § 1117(a).




                                                7
       Case: 1:19-cv-01277 Document #: 1 Filed: 02/20/19 Page 8 of 12 PageID #:8



        38.    As a result of Defendant’s aforesaid conduct, IMO has suffered substantial

damage and irreparable harm constituting an injury for which IMO has no adequate remedy at

law. IMO will continue to suffer irreparable harm unless this Court enjoins Defendant’s

conduct.

                                   COUNT III
                  CANCELLATION OF TRADEMARK REGISTRATIONS
                                (15 U.S.C. § 1119)

        39.    IMO realleges and incorporates herein by reference the allegations set forth in

Paragraphs 1 through 38.

        40.    Defendant’s Registrations consists of a mark which so resembles a mark

registered or used by IMO as to be likely, when used on or in connection with Defendants’ goods

or services, to cause confusion, mistake, or deception.

        41.    The continued existence of Defendant’s Registrations is damaging or will damage

IMO.

        42.    Defendant’s Registrations have caused IMO irreparable injury and will continue

to do so unless this Court orders cancellation of that registration.

                                           COUNT IV
                                      CYBERSQUATTING
                                      (15 U.S.C. § 1125(d))

        43.    IMO realleges and incorporates herein by reference the allegations set forth in

Paragraphs 1 through 42.

        44.    IMO’s IMO Marks were well-known and distinctive before Defendants’

registration of the Infringing Domain Names.

        45.    Defendants have used the Infringing Domain Names with a bad faith intent to

profit from the IMO mark, pursuant to 15 U.S.C. § 1125(d).




                                                  8
        Case: 1:19-cv-01277 Document #: 1 Filed: 02/20/19 Page 9 of 12 PageID #:9



         46.   Defendant has registered, trafficked in and used the Infringing Domain Names,

which are confusingly similar to and/or dilutive of the IMO Marks.

         47.   Defendant’s use of the Infringing Domain Names is likely to cause confusion

among consumers by diverting Internet traffic to the Infringing Domain Names.

         48.   Defendant’s actions justify an award of statutory damages in the amount of

$100,000 per domain name pursuant to 15 U.S.C. § 1117(d).

                                           COUNT V
                              TRADEMARK INFRINGEMENT
                              (Violation of Illinois Common Law)

         49.   IMO re-alleges and incorporates herein by reference the allegations set forth in

Paragraphs 1 through 48.

         50.   Defendant had constructive knowledge and actual knowledge of IMO’s

ownership of rights in its federally registered IMO Marks prior to its unauthorized use of the

Infringing Marks, which are confusingly similar to IMO’s Marks.

         51.   IMO has not consented or authorized Defendant’s use of the Infringing Marks.

         52.   Defendants’ use of the Infringing Marks is likely to cause confusion, mistake or

deception as to the affiliation, connection or association of Defendant with IMO in constitute

trademark infringement in violation of the laws of various states, including Illinois Common

Law.

         53.   As a result of Defendant’s aforesaid conduct, IMO has suffered substantial

damage and irreparable harm constituting an injury for which IMO has no adequate remedy at

law. Unless this Court enjoins Defendant’s conduct, IMO will continue to suffer irreparable

harm.




                                                9
    Case: 1:19-cv-01277 Document #: 1 Filed: 02/20/19 Page 10 of 12 PageID #:10



                                            COUNT VI
                                    UNFAIR COMPETITION
                                (Violation of Illinois Common Law)

       54.     IMO re-alleges and incorporates herein by reference the allegations set forth in

Paragraphs 1 through 53.

       55.     Defendant has deliberately and willfully used the IMO Marks in a matter that

causes consumer confusion as to the origin and sponsorship of Defendant’s goods and services.

       56.     Defendants unauthorized and tortious conduct has also deprived and will continue

to deprive IMO of the ability to control the consumer perception of its goods marketed under it

IMO Marks, placing the valuable reputation and goodwill of IMO in the hands of Defendants,

over whom IMO has no control.

       57.     Defendants’ conduct is likely to cause confusion, mistake or deception as to the

affiliation, connection or association of Defendants with IMO, and as to the origin, sponsorship

or approval of Defendants and its goods and services, and constitutes unfair competition and

false designation of origin in violation of Illinois Common Law.

                                     PRAYER FOR RELIEF

       WHEREFORE, IMO requests that the Court enter judgment for the following relief:

       1.      Enjoining and restraining Defendant, its agents, servants, employees, officers,

attorneys, successors, licensees, partners, and assigns, and all persons acting in concert or

participation with each or any of them, from:

               (a) using, selling, offering for sale, holding for sale, advertising or promoting any

                   goods or services under or in connection with any trade name, trademark,

                   service mark or Internet domain name that is comprised in whole or in part of

                   the term “IMO” or any other term confusingly similar to IMO’s IMO Marks;

                   or


                                                 10
    Case: 1:19-cv-01277 Document #: 1 Filed: 02/20/19 Page 11 of 12 PageID #:11



                (b) doing any other act or thing that is likely to cause confusion, mistake or

                   deception among consumers or others as to the relationship of Defendants and

                   its goods and services with IMO and its goods and services;

          2.    Ordering Defendants to account to IMO for any and all profits derived from

Defendant’s unauthorized and infringing use of the mark “IMO” and related marks, the

Infringing Domain Names, or any other form or variation of IMO’s IMO Marks;

          3.    Ordering the transfer of Defendant’s IMO domain names as provided in 15 U.S.C.

§ 1125(d)(1)(C);

          4.    Issuing a certified Order to the Director of the U.S. Patent and Trademark Office,

pursuant to Section 37 of the Lanham Act, 15 U.S.C. § 1119, ordering the Director to enter upon

the records of the Patent and Trademark Office a cancellation of Defendant’s Registrations.

          5.    Awarding IMO a money judgment for Defendant’s profits and IMO’s damages

pursuant to 15 U.S.C. § 1117;

          6.    Ordering Defendants to pay statutory damages in the amount of $100,000.00 per

Infringing Domain Name, pursuant to 15 U.S.C. § 1117(d);

          7.    Treble the award to IMO under 15 U.S.C. § 1117 on account of Defendant’s

willful, intentional and bad faith conduct;

          8.    Awarding IMO its reasonable attorney’s fees and costs pursuant to 15 U.S.C. §

1117 in view of Defendant’s willful, intentional and bad faith conduct, and as otherwise provided

by law;

          9.    Awarding IMO pre-judgment and post-judgment interest; and

          10.   Awarding IMO such other and further relief as the Court may deem just and

proper.




                                                 11
  Case: 1:19-cv-01277 Document #: 1 Filed: 02/20/19 Page 12 of 12 PageID #:12




DATED: February 20, 2019         Respectfully submitted,

                                 INTELLIGENT MEDICAL OBJECTS, INC.

                                 By /s/Mark V.B. Partridge______________________
                                    PARTRIDGE PARTNERS PC
                                    Mark V.B. Partridge
                                    Daniel L. Rogna
                                    321 North Clark Street, Suite 720
                                    Chicago, Illinois 60654
                                    Tel: (312) 634-9500
                                    Fax: (312) 275-7503

                                 Attorneys for the Plaintiff
                                 Intelligent Medical Objects, Inc.




                                       12
